BISTLINE, Justice,
dissenting on denial of petition for rehearing.
The majority opinion authored by Justice Bakes makes one statement which does not withstand a second and closer scrutiny. Unless there is something in the statutory law which escapes me, Justice Bakes has simply assumed that any and all coroner’s inquests require that a sampling of the deceased’s blood be taken, and “will necessarily be a part of the coroner’s report as well as a significant issue at the inquest.” To- the contrary, it takes little effort to suggest that in many, if not most, instances there will not be a sampling and testing of blood.
In a clear case of arrogant disregard of legislative intent, this Court has destroyed a laudable purpose served by § 49-1016— the confidentiality provisions. The Stattners have not urged that we simply change our opinion and rule in their favor. All that is urged upon us is that we grant a rehearing and consider legislative purpose, the contention being made that we have not done so. The proposition has been properly and fairly presented to us:
Legislative purpose calls for a consideration of legislative intent, therefore we ask the question as follows: What was the intention of the legislature in the adoption of Section 49-1016 I.C.? Can we reasonably infer that it was the intention of the legislature in any sort of an accident case, whether criminal means were involved or not, that the County Coroner could take his own blood test, and the Mortician handling the remains of a decedent would also take a blood test, and forward the sample to the laboratory of the State Department of Health and Welfare, where the results would remain confidential?
We do call attention to the fact that the subject of legislative intent has been construed and discussed many times, commencing with the formulation by *718Lord Coke back in 1584, with reference to acts passed by English Parliament. In part Lord Coke said this:
And then the office of all the judges is always to make such construction as shall suppress the mischief, advance the remedy, and to suppress subtle invention and evasions for continuance of the mischief, and pro privato commodo, and to add force and life to the cure and remedy, according to the true intent of the makers of the act pro bono publico.
Heydon’s Case, 3 Co.Rep. 72, 76 Eng. Repr. 637 (1584). Counsel have, in our private library, the three volume work of Sutherland Statutory Construction, Third Edition, Horack. While the Third Edition to the work was published in 1943, a lot of the text material seems to be fundamental Hornbook Law.
In Volume Two of Sutherland, supra, this pertinent observation is made at Page 316:
... No single canon of interpretation can purport to give a certain and unerring answer to the question. The question of meaning lies deeper than the law. It involves questions of judgment too subtle for articulation and issues of the transference of knowledge as yet unprobed by lawyers, scientists or psychologists.
Further on Page 327 of the same work this very pertinent observation is made in § 4510 of Volume Two:
A statute is a solemn enactment of the state acting through its legislature and it must be assumed that this process achieves an effective and operative result. It cannot be presumed that the legislature would do a futile thing. Thus, legislative language will be interrupted on the assumption that the legislature was aware of existing statutes, the rules of statutory construction, and the judicial decisions and that if a change occurs in legislative language a change was intended in legislative result.
These assumptions are sound____
’ In the opinion of the Court, the learned Justice writing the Opinion, pointed out some of the purported facts as to the traveling of the vehicle, and some of the distances. It seems apparent to us that these distances clearly indicate tha the deceased young man was aware of danger, but had no warning thereof.
Section 49-1016 I.C., relates to motor vehicle operators and pedestrians who have died as a result of and contemporaneously with an accident involving a motor vehicle. At the end of the statute, there even appears to be a criminal misdemeanor penalty for disclosure of the information, thus, it would appear that we have one test of the Coroner, if he is allowed to take such tests where no criminal act is involved, and another test which is confidential and carries a misdemeanor penalty. It seems to us that all of this is highly inconsistent and we do not have a clear and concise unambiguous clarification of the problems.
IN CONCLUSION, we respectfully urge that a rehearing be granted so that the matter can be more adequately approached with the subject of legislative intent being given a careful and considerate scrutiny. We are confident that this might and could result in the upholding of the Motion in Limine filed in the trial Court.
Appellants’ Petition for Rehearing, pp. 4-7.
The Court is not all that busy that we could not easily allow an hour of our time to hear reargument on an issue which, though for all I know may have been considered, has not been discussed in the opinion of the Court. My vote is to grant.